Citation Nr: 1722846	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hand nerve damage.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In response to the Veteran's request for a hearing before the Board, the RO scheduled him for a Board hearing in May 2016.  In a May 2016 statement, the Veteran withdrew the travel board hearing request.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In June 2016, the Board remanded the issues on appeal for further development.  The appeal has been returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by pain, tenderness, and swelling, with limitation of motion functionally limited to no more than a moderate degree.

2.  The Veteran's left knee strain is manifested by pain, tenderness and swelling, with full extension and flexion functionally limited to 115 degrees; the left knee disorder is not manifested by subluxation, instability, or impairment of the tibia and fibula, or by dislocated or removal of semilunar cartilage.  

3.  The Veteran's right knee strain is manifested by pain, tenderness and swelling, with full extension and flexion functionally limited to 115 degrees; the right knee disorder is not manifested by subluxation, instability, or impairment of the tibia and fibula, or by dislocated or removal of semilunar cartilage.  

4.  The Veteran's left hand nerve damage is manifested by some numbness in the 3rd and 4th fingers.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2016). 

2.  The criteria for the assignment of an initial rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5210-5260 (2016).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5210-5260 (2016).

4.  The criteria for the assignment of an initial rating in excess of 10 percent for left hand nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 8516-8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in August 2010.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in April and May 2011.  The Board finds these examinations to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's right ankle, bilateral knee, and left hand nerve damage disability claims are based on the assignment of an initial rating following an initial award of service connection.  Therefore, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Initial rating in excess of 10 percent for residuals of right ankle fracture

The Veteran contends that his right ankle disability warrants a rating in excess of 10 percent.  Specifically, the Veteran has reported consistent ankle pain with some swelling and tenderness that has gotten progressively worse since onset.  

During the appeal period, the Veteran was assigned a 10 percent rating for his service-connected residuals of a right ankle fracture pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.27 (2016).

At a May 2011 VA examination, the Veteran reported having constant ankle pain of 6-7 on a 1-10 scale, stiffness, and weakness.  He also stated he had limitations on his activities, was able to stand up to one hour, and walk 1-3 miles.  A brace was reported to be worn intermittently but frequently.  Range of right ankle motion was plantar flexion to 55 degrees, and dorsiflexion to 12 degrees.  The Veteran was able to perform repetitive-use testing with no change in ROM.  There was no evidence of ankylosis, instability, tendon abnormality, or arthritis.  

The Veteran was scheduled for a VA examination to assess the severity of his right ankle disability in August 2016 per the June 2016 Board remand, however, the Veteran failed to report for the examination.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5270 (2016).  The Veteran has not demonstrated ankylosis of the ankle during any period of this appeal.  Therefore, an increased rating is not warranted under DC 5270 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271 (2016).  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).  

Based on the evidence of record, the Veteran's right ankle disability has been predominantly manifested during the pendency of this appeal by pain and limitation of motion.  Additionally, rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination reports in the record do not demonstrate visual behavior of additional functional impairment as a result of use of the ankle.  

Based on the foregoing, the Board finds that the preponderance of the evidence does not warrant a rating in excess of 10 percent for residuals of a right ankle fracture at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initial rating in excess of 10 percent for left and right knee strains

The Veteran contends that his left and right knee strain disabilities warrant a rating higher than 10 percent.  

During the appeal period, the Veteran was assigned separate 10 percent ratings for his service-connected left and right knee strains pursuant to Diagnostic Code 5210-5260.  38 C.F.R. § 4.27 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Arthritis due to trauma, Diagnostic Code 5010 is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee;, Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2016).

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004.

At a May 2011 VA examination, the Veteran reported having daily bilateral knee pain, with occasional swelling, tenderness, fatigability, and grinding.  He also stated he had limitations on his activities, and was able to stand up to one hour, and walk 1-3 miles.  On examination, both knees exhibited tenderness, guarding of movement, and grinding.  There was no evidence of crepitation, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  ROM bilaterally was flexion to 115 degrees with normal extension.  The Veteran was able to perform repetitive motion with flexion to 110 degrees bilaterally, with pain on motion, and normal extension.  X-rays of both knees were unremarkable with no evidence of fracture, dislocation, joint effusion, or appreciable degenerative disease.

The Veteran was scheduled for a VA examination to assess the severity of his left and right knee strain disabilities in August 2016 per the June 2016 Board remand, however, the Veteran failed to report for the examination.  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left and right knee disabilities is not warranted.  First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion of the left and right knees to 110 degrees, which would not warrant a rating in excess of 10 percent Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees at all times during the appeal period; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability, but finds that no higher rating is assignable.  During the appeal period, the Veteran has not evidenced or been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the VA examination reports or VA treatment records have not reflected any findings of instability in the Veteran's left or right knee.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Thus, the Board finds that no more than separate 10 percent ratings are warranted for the Veteran's left and right knee disabilities, due to evidence of painful and limited motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent for the left or right knee under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that he is not as there is no X-ray evidence of appreciable degenerative disease.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current separate 10 percent evaluations are based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned separate 10 percent evaluations.  In determining the Veteran's overall functioning, the Board has considered the DeLuca factors noted above, the Veteran's reported symptoms, the clinical records, and the VA examination reports.  The Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a higher rating.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for left knee strain and in excess of 10 percent for right knee strain have not been met.  Therefore, the claim for a rating in excess of 10 percent for left knee strain and 10 percent for right knee strain must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claims are denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Initial rating in excess of 10 percent for left hand nerve damage

The Veteran contends he should be entitled to a rating in excess of 10 percent for his left hand nerve damage.  The record reflects that the 10 percent rating was assigned under Diagnostic Codes 8516-8515.  

Diagnostic Code 8516 evaluates the ulnar nerve.  For incomplete paralysis, a 10 percent evaluation is assigned when there is mild paralysis of the ulnar nerve.  A 30 percent evaluation is assigned for the dominant side, 20 percent for the minor side, when there is moderate paralysis of the ulnar nerve.  A 40 percent evaluation is assigned for the dominant side, 30 percent for the minor side, when there is severe paralysis of the ulnar nerve.  An evaluation of 60 percent is assigned for the dominant side, and 50 percent for the minor side when there is complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Diagnostic Code 8515 evaluates the median nerve.  For incomplete paralysis, a 10 percent evaluation is assigned when there is mild paralysis of the median nerve.  A 30 percent evaluation is assigned for the dominant side, 20 percent for the minor side, when there is moderate paralysis of the median nerve.  A 50 percent evaluation is assigned for the dominant side, 40 percent for the minor side, when there is severe paralysis of the median nerve.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity and a 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Based on the lay and medical evidence of record, the Veteran's left hand nerve damage does not more nearly approximate the criteria for incomplete moderate or severe paralysis or complete paralysis.  

At a May 2011 VA examination, the Veteran reported partial numbness in the 3rd and 4th fingers of the left hand, his minor hand, and that his left hand is approximately 85 percent of normal.  He stated there are no other symptoms.  Sensory exam findings showed the affected nerves as the median radial and ulnar nerves.  Vibration was decreased but present, position sense was normal, pain or pinprick were normal, light touch was decreased in the 3rd and 4th digits but present, there was no dysesthesias.  Motor examination showed active movement against full resistance.  

The Veteran was scheduled for a VA examination to assess the severity of his left hand nerve damage disability in August 2016 per the June 2016 Board remand, however, the Veteran failed to report for the examination.  

The available evidence shows that the left hand damage is limited to some finger numbness.  The Veteran retains motion in the hand, and exhibits no weakness, even against active resistance.  Sensation was largely intact in the hand, with only some decrease in vibratory sensation.  The evidence does not demonstrate any other relevant impairment in the hand.  Based on the above, the Board finds that the disorder is not manifested by more than mild incomplete paralysis.  The preponderance of the evidence therefore is against a rating higher than 10 percent for mild incomplete paralysis of the left hand and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's right ankle, left and right knee, and left hand disabilities are adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria.  His pain, limitation of motion and increased symptoms with activity have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board acknowledges the Veteran's credible testimony regarding the severity of claimed disabilities.  However, the rating criteria fully contemplate the Veteran's disabilities as noted above.  The Veteran's painful and limited motion in his right ankle, the bilateral knee symptoms of painful motion or stiffness and weakness, and numbness in the 3rd and 4th digits of his left hand are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has not asserted, and the evidence or record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for left hand nerve damage is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


